Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action corresponds to application 16/197,277 which was filed on 11/20/2018 and is a CON of application 13/069,526 filed 03/23/2011. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more, namely correcting spelling and completing phrases. The claims recite receiving a first sequence of characters, identifying a word that, when misspelled, includes the first sequence of characters, identifying the word, when properly spelled, includes a second sequence of characters in place of the first sequence, identifying a phrase for that sequence that includes multiple words, selecting that phrase and using it to execute the query.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A computing system 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - a computing system with a processor and memory to perform the steps. The computing system in the steps are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of receiving and comparing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-12, 14-18, and 20 recite additional elements of using the phrase for the query, phrases with three words, using transformation probability data from n-gram models or trie data structures (e.g. collecting and analyzing additional information), the client device being a mobile telephone, computing risk and comparing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system of one or more computers to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US2006/0190436), hereinafter Richardson, in view of Church (US5572423), and Jania et al. (US2009/0254818), hereinafter Jania.

Regarding Claim 1:

	1. A computing system that is configured to update a search engine graphical user interface (GUI), the computing system comprising: a processor (Richardson, figure 16, note processing unit); and 
memory storing instructions that, when executed by the processor, cause the processor to perform acts (Richardson, figure 16, note memory) comprising: 
receiving, from a client computing device that is in network communication with the computing system, a first sequence of characters, wherein each character in the first sequence of characters is received as each character is input by a user of the client computing device in a text entry field of the search engine GUI displayed at the client computing device, and further wherein the first sequence of characters includes a last character (Richardson, figure 8, [0007-0008, 0026], note receiving a query from the user); 
immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving further input based upon interaction of the user with the search engine GUI, identifying that a word, when misspelled, includes the first sequence of characters (Richardson, figure 8, [0039], note receiving misspelled words such as wellne and identifying the correct spelling as a suggestion in the dropdown menu, e.g. identifying that a word includes the first sequence of characters); 
immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving further input based upon interaction of the user with the search engine GUI, identifying that the word, when properly spelled, includes a second sequence of characters in place of the first sequence of characters, wherein the 
responsive to identifying that the word, when properly spelled, includes the second sequence of characters in place of the first sequence of characters, identifying a phrase that comprises the word followed by a second word (Richardson, figure 8, [0039], note receiving the sequence of characters such as “Leo DaVinci” identifying the alternate spelling of Leonardo DaVinci which includes a second sequence of characters different from the first sequence; note that additional characters are also added in the phrase suggestions in figure 8 which means that it also teaches identifying the word includes a character that follows the second sequence; note in figure 8 identifying a phrase that comprises the word followed by a second word); and 
responsive to identifying the phrase, causing the search engine GUI to be updated to include a window that comprises the phrase, wherein the phrase is selectable in the window, and further wherein the word displayed in the window is properly spelled (Richardson, figure 8, note the user interface displays the suggestions and they are selectable).

Church is in the same field of endeavor, data processing;
Church teaches:
	Receiving a misspelled portion of a word, correcting the misspelled portion, and displaying the correct word (Church, column 2 line 37 – column 3 line 46, note the misspelled input).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Church because this would improve the performance of the spelling correction and phrase completion.
Jania is in the same field of endeavor, data processing;
Jania teaches:
	identifying that a word, when misspelled, includes the first sequence of characters (Jania, figure 1, [0005], note receiving at least a prefix and determining whether the word is being misspelled and providing inline spelling assistance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Jania because this would improve the user experience by identifying misspelled words earlier.

Regarding Claim 2:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:

using the phrase as a query, obtaining search results (Richardson, figure 8, [0068-0069], note selecting the phrase with the mouse and clicking the search button to use the phrase and obtain results); and 
responsive to obtaining the search results, causing the search engine GUI to be updated to depict the search results (Richardson, figure 8, [0068-0069], note the results are displayed, e.g. the GUI is updated).

Regarding Claim 3:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein the phrase comprises a third word that precedes the word (Richardson, figure 8, [0030, 0033], note the phrase suggestions may comprise a third word and that the identified phrase may be a prefix or suffix for the suggestions).

Regarding Claim 4:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein identifying that the word, when misspelled, includes the first sequence of characters comprises: retrieving transformation probability data from a first data 

Regarding Claim 5:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein identifying the phrase that comprises the word followed by the second word comprises: responsive to retrieving the transformation probability data, searching over a second data structure that is accessible to the processor, the second data structure comprises multi-word phrases, the phrase included in the multi-word phrases, (Richardson, [0040], note phrase data store containing phrases combined with probabilistic or other weighted measures is searched to identify candidate phrases) wherein searching over the second data structure comprises: 

identifying the phrase based upon the second sequence of characters (Richardson, figure 8, [0068-0069], note candidate phrases are identified based on the query characters) (Church in column 2 line 37 - column 3 line 46, note correcting misspelled words).

Regarding Claim 8:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:


Regarding Claim 10:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein a number of characters in the first sequence of characters is greater than two (Richardson, figure 8, note input text is greater than two characters) (Church, column 2, table A, note multiple characters in the input text).

Regarding Claim 11:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein a number of characters in the first sequence of characters is different from a number of characters in the second sequence of characters (Richardson, figure 8, [0039], note receiving the sequence of characters such as “Leo DaVinci” identifying the alternate spelling of Leonardo DaVinci which includes a second sequence of characters different from the first sequence).

Regarding Claim 12:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:


Regarding Claim 13:
Richardson teaches:
A client computing device that is in network communication with a server computing device, wherein the client computing device is configured to update a graphical user interface (GUI) of a search engine based upon data received from the server computing device, the client computing device comprising: a display (Richardson, figures 8 and 16, note interface and display); 
Memory (Richardson, figure 16, note memory); and 
a processor that is operably coupled to the display and the memory (Richardson, figure 16, note processing unit), wherein the memory has instructions stored therein that, when executed by the processor, cause the processor to perform acts comprising: receiving, from a user of the client computing device and by way of a query field in the search engine GUI displayed on the display, a first sequence of characters (Richardson, figure 8, [0007-0008, 0026], note receiving a query from the user); 
transmitting, to the server computing device, each character in the first sequence of characters as each character is received (Richardson, figure 8, [0007-0008, 0026, 0039], note the query is transmitted to the server for query suggestions); 

responsive to receiving the phrase, updating the GUI of the search engine on the display to include a window that comprises the phrase, wherein the phrase is selectable in the window (Richardson, figure 8, note the user interface displays the suggestions and they are selectable).
While Richardson teaches receiving words that are misspelled, in order to expedite prosecution alternate references are provided to further support that interpretation.
Church is in the same field of endeavor, data processing;
Church teaches:
	Receiving a misspelled portion of a word, correcting the misspelled portion, and displaying the correct word (Church, column 2 line 37 – column 3 line 46, note the misspelled input).

Jania is in the same field of endeavor, data processing;
Jania teaches:
	identifying that a word, when misspelled, includes the first sequence of characters (Jania, figure 1, [0005], note receiving at least a prefix and determining whether the word is being misspelled and providing inline spelling assistance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Jania because this would improve the user experience by identifying misspelled words earlier.

Regarding Claim 14:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein the client computing device is a mobile telephone (Richardson, [0035-0036], note mobile computing devices and wireless telephones; note the use of cell phones).

Regarding Claim 15:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:

receiving the search results from the server computing device (Richardson, figure 8, [0068-0069], note selecting the phrase with the mouse and clicking the search button to use the phrase and obtain results); and 
further updating the GUI of the search engine on the display to depict the search results (Richardson, figure 8, [0068-0069], note the results are displayed, e.g. the GUI is updated).

Regarding Claim 16:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein a number of characters in the first sequence of characters is different from a number of characters in the second sequence of characters (Richardson, figure 8, [0039], note receiving the sequence of characters such as “Leo DaVinci” identifying the alternate spelling of Leonardo DaVinci which includes a second sequence of characters different from the first sequence).

Regarding Claim 17:
Richardson, Church, and Jania show the system as disclosed above;

wherein a number of characters in the first sequence of characters is greater than two (Richardson, figure 8, note input text is greater than two characters) (Church, column 2, table A, note multiple characters in the input text).

Regarding Claim 18:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein the window includes several phrases, each phrase in the several phrases comprises the first word (Richardson, figure 8, note the window includes several phrases with the first word).

Claim 19 discloses substantially the same limitations as claim 1 respectively, except claim 19 is directed to a method while claim 1 is directed to a system. Therefore claim 19 is rejected under the same rationale set forth for claim 1.

Claim 20 discloses substantially the same limitations as claim 4 respectively, except claim 20 is directed to a method while claim 4 is directed to a system. Therefore claim 20 is rejected under the same rationale set forth for claim 4.

Claim Rejections - 35 USC § 103

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Medlock et al. (US2012/0029910), hereinafter Medlock.

Regarding Claim 6:
Richardson, Church, and Jania show the system as disclosed above;
Richardson doesn’t specifically teach:
wherein the second data structure is an n- gram language model.
Medlock is in the same field of endeavor, data processing;
Medlock teaches:
wherein the second data structure is an n- gram language model (Medlock, figure 5, [0022, 0112-0122], note n-gram map and the language model is configured to conduct a search of the n-gram map to determine word or phrase predictions for a next term on the basis of up to n-1 terms of preceding text input; note The language model utilizes an n-gram map to generate word and/or phrase predictions based on the context input).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Medlock because this would improve word and phrase suggestions by utilizing statistical algorithms for simplicity and scalability.
 


Claim Rejections - 35 USC § 103

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Ortega et al. (US6564213), hereinafter Ortega.

Regarding Claim 7:
Richardson, Church, and Jania show the system as disclosed above;
Richardson doesn’t specifically teach:
wherein the second data structure is a trie that maps phrases represented in the trie to probabilities that the user intends to input the phrases to the search engine.
Ortega is in the same field of endeavor, data processing; 
Ortega teaches:
wherein the second data structure is a trie that maps phrases represented in the trie to probabilities that the user intends to input the phrases to the search engine (Ortega, figure 2A-2B, column 5 line 66 – column 6 line 17, column 6 lines 27 – 36, note upon identifying the word “SONY,” trie is searched to identify multi-word phrases containing the word; note Each score within the trie reflects an estimated probability or prediction that the user is entering the corresponding string.  When combined with the previous references this would be used for the second data structure).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Ortega for the benefit of rapidly searching for auto-completion strings by utilizing a probabilistic tire, which may not be restricted to a specified maximum depth.

Claim Rejections - 35 USC § 103

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Sandoval et al. (US2009/0216563), hereinafter Sandoval.

Regarding Claim 9:
Richardson, Church, and Jania show the system as disclosed above;
Richardson does not specifically teach:
computing a risk that the phrase is not germane to an information retrieval intent of the user when the user set forth the first sequence of characters; 
comparing the risk with a threshold value; and 
causing the GUI to be updated to include the phrase in the window only responsive to determining that the risk is below the threshold value.
Sandoval is in the same field of endeavor, data processing; 
Sandoval teaches:
computing a risk that the phrase is not germane to an information retrieval intent of the user when the user set forth the first sequence of characters (Sandoval, [0031], note computing an irrelevance score of content (i.e., measure that the content is not germane to informational retrieval intent of the user) and outputting the content items having a score below a threshold value); 
comparing the risk with a threshold value (Sandoval, [0031], note computing an irrelevance score of content (i.e., measure that the content is not germane to 
causing the GUI to be updated to include the phrase in the window only responsive to determining that the risk is below the threshold value (Sandoval, [0031], note computing an irrelevance score of content (i.e., measure that the content is not germane to informational retrieval intent of the user) and outputting the content items having a score below a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sandoval for the benefit of providing the most relevant text predictions (or not providing the most irrelevant text predictions) that meet certain irrelevance or risk threshold constraint.
 	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        2/11/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152